NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



In the Interest of N.B., S.B., and D.B., )
children.                                )
___________________________________)
                                         )
E.B.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )       Case No. 2D18-1611
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
                                         )

Opinion filed July 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Jessica C. Tien of Tien Law Group,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Vincent T. Trimarco of Musca Law,
Tampa, and Thomasina Moore,
Statewide Director of Appeals,
Tallahassee, and Laura J. Lee, Sanford,
for Appellee Guardian ad Litem Program.



PER CURIAM.


            Affirmed.


CRENSHAW, MORRIS, and BLACK, JJ., Concur.




                                          -2-